Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kenneth Wylie, Appellant                              Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. CR-90-001).
No. 06-21-00083-CR         v.                         Memorandum Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Kenneth Wylie, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 14, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk